DETAILED ACTION
Note:	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
1.	Claims 22-43 are pending and currently under consideration for patentability.

Priority
2.	 Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on April 19, 2019, May 31, 2019, February 27, 2020 and July 27, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 22-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 8,905,985. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-46 contain additional limitations requiring the controller to monitor a plurality of duty cycles of the source of negative pressure over a plurality of time durations; update a duty cycle metric of the source of negative pressure in response to comparing each duty cycle of the plurality of duty cycles to a duty cycle threshold; and in response to determining that the duty cycle metric exceeds an overload threshold, indicate that the leak has a flow rate that exceeds a flow threshold, and is thus more specific, in effect making the invention of patented claims 1-46 a "species" of the "generic" invention of instant claims 22-43. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

6.	Claims 22-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,951,235. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-21 contain additional limitations requiring a dressing configured to be placed over a wound and create a substantially fluid impermeable seal over the wound; an interface positioned on an outer surface of the housing, the interface configured to cause the pump to operate and configured to cause the pump to pause operation for a period of time; and the controller to monitor a duty cycle of the pump, compare the monitored duty cycle of the pump to a duty cycle threshold, and pause operation of the pump for the period of time in response to determining that the duty cycle of the pump exceeds the duty cycle threshold as a result of one or more leaks in the seal over the wound, and is thus more specific, in effect making the invention of patented claims 1-21 a "species" of the "generic" invention of instant claims 22-43. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 

7.	Claims 22-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,307,517. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-21 contain additional limitations requiring the negative pressure pump to be disposed in a housing, and configured to provide negative pressure to a dressing placed over the wound to create a seal over the wound; and the controller to detect a condition indicative of a leak in the seal when the negative pressure pump is providing negative pressure under the dressing, and is thus more specific, in effect making the invention of patented claims 1-21 a "species" of the "generic" invention of instant claims 22-43. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).


Allowable Subject Matter
8.	Claims 22-43 are allowable over prior art.  
However, claims 22-43 remain rejected on the grounds of non-statutory double patenting rejection over the following U.S. Patents: US 8,905,985, US 8,951,235, and US 10,307,517 (as outlined above).  In order for instant claims 22-43 to be placed in condition for allowance, these non-statutory double patenting rejections must be overcome via Terminal Disclaimer or persuasive arguments.

9.	The following is a statement of reasons for the indication of allowable subject matter:  
	The closest prior art is Adahan (US PGPUB 2009/0030402) and Lina et al. (US PGPUB 2004/0006319).
	Adahan and Lina, while disclosing a wound therapy apparatus comprising: a pressure source configured to provide negative pressure to a wound; and a controller programmed to: activate the pressure source responsive to expiration of a first period of time from a first deactivation of the pressure source, deactivate the pressure source to cause a second deactivation of the pressure source responsive to the pressure source exceeding a threshold pressure at the wound, and activate the pressure source responsive to expiration of a second period of time from the second deactivation, fails to reasonably disclose or suggest, alone or in combination, a controller programmed to: activate the pressure source responsive to expiration of a first period of time from a first deactivation of the pressure source, deactivate the pressure source to cause a second deactivation of the pressure source responsive to the pressure source attempting and failing to establish a threshold pressure at the wound, and activate the pressure source responsive to expiration of a second period of time from the second deactivation, the second period of time being different from the first period of time.
	Lina further discloses that if the pressure at the wound is less than the user selected vacuum pump pressure, the controller increases the speed of pressure source resulting in an increase in the pressure applied at the wound; and if the threshold pressure at the wound is not reached after a period of five minutes, the controller deactivates the pressure source and sounds the audible alarm; however, Lina fails to reasonably disclose or suggest, alone or in combination, the controller functionalities of the instant claims.

10.	These limitations not disclosed or rendered obvious by the prior art of record, impart a novel and non-obvious function of the claimed device; namely, by providing a wound therapy system with a controller that is programmed as instantly claimed - the system employs an automatic “retry” functionality, where the pressure source can be controlled to stop and restart when the desired negative pressure level under the dressing is not reached during certain time intervals, in attempt to again generate the desired negative pressure level under the dressing.  This automatic “retry” functionality can conserve battery power and allow transient and/or non-transient leaks to become resolved without user intervention, or allow the user to fix the leak (e.g., straighten the dressing, fix the seal, check the connection or connections, etc.) without the need to manually deactivate or re-activate the pressure source, as disclosed by applicant in at least paragraph [0068] of the Specification, as originally filed.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boynton et al. (US PGPUB 2003/0040687) discloses a vacuum assisted tissue treatment system.
Johnson et al. (US PGPUB 2007/0014837) discloses a system and method for use of agent in combination with subatmospheric pressure tissue treatment.
Karpowicz et al. (US PGPUB 2007/0219532) discloses a pump system for negative pressure wound therapy.
Larsen et al. (US PGPUB 2009/0030383) discloses a suction method and wound suction system.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781